Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160534(35)(36)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160534
  v                                                                 COA: 349547
                                                                    Macomb CC: 2018-000127-AR
  LATAUSHA SIMMONS,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motions of defendant-appellant to extend the time
  for filing her reply and to exceed the page limitation are GRANTED. The amended reply
  submitted on July 24, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 28, 2020

                                                                               Clerk